DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 4/6/2022 (“April Resp.”). In the April Resp., claims 1, 3, 4, 6, 7, 15, 17, 18, 20, and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant’s amendments to at least independent claim 1 obviates the previously presented object to claim 1 (and also dependent claims 3-7). As a result, all previously presented claim objections are withdrawn.
Applicant’s amendments to at least independent claims 1 and 15 distinguish over the prior art of record, and as a result, all previously presented claim rejections are withdrawn; however, the newly added features to at least claims 1 and 15 are considered new matter for lacking proper written description support under 35 U.S.C. § 112(a) as presented below.

Claim Rejections – 35 USC § 112(a) – Lack of Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Independent claims 1 and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 have been amended similarly, and recite, among other limitations, “the SI scheduling information informs the wireless device whether the on-demand system information is broadcasted or not; [and] based on the on-demand system information not being broadcasted” carrying out various steps/functions. This limitation has no support in either the original claims or the specification. In fact, the “on-demand scheduling information” is specifically distinguished in the specification from other system information in that the “new type of system information is20 not always broadcast by the network, but can be transmitted from the network only when the UE requests system information.” Specification, ¶ 82. Thus, it is not necessarily clear how the scheduling system information would even be needed since on-demand system information appears to not be broadcasted as opposed to standard system information, which, as noted, appears to be how the on-demand system information is described in the specification. As a result, the newly added limitation of “the SI scheduling information informs the wireless device whether the on-demand system information is broadcasted or not; [and] based on the on-demand system information not being broadcasted” carrying out various steps/functions fails to comply with the written description requirement.
Claims 3, 4, 6, 7, 17, 18, 20, and 21 are also rejected under section 112(a) for failing to satisfy the written description requirement at least for their respective dependencies from claims 1 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2016/0234736 and 2017/0111886 describe on-demand system information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413